Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.       The Office acknowledges the receipt of Applicant’s amendment filed March 16, 2021. Claims 38-44 and 46-60 are pending and are examined in the instant application.       
All previous rejections not set forth below have been withdrawn.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.   
This action is made FINAL.
Claim Rejections - 35 USC § 112(b)
2. 	Claims 38-44 and 46-60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claims 38, 48 and 54, “capable of directing expression” is unclear because it is not known what conditions are required for “directing expression” to occur. It is suggested “is capable of directing expression” be amended to “directs expression”. 	
Appropriate correction is required.
Claim Rejections - 35 USC § 112(a)
3. 	Claims 38-44 and 46-60 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
	The specification discloses RNAi silencing of an endogenous SDP1 TAG lipase gene in transgenic Nicotiana tabacum expressing WRI1, DGAT1 and oleosin polypeptides significantly increased the TAG (triacylglycerols) oil content in senescing leaves (Ex. 2). The specification further discloses expressing LEC2 transcription factor under the control of an Arabidopsis thaliana SAG12 senescence-specific promoter, along with genes encoding WRI1, DGAT1 and oleosin polypeptides, increased TAG levels in vegetative N. tabacum tissues (Ex. 3). In Example 4, various parameters were measured and compared for 1) “HO” N. tabacum plants over-expressing WRI1, DGAT and oleosin polypeptides, 2) N. tabacum plants expressing the RNAi SDP1 lipase silencing construct and WRI1, DGAT and oleosin polypeptides from two T-DNAs, and 3) N. tabacum plants over-expressing LEC2, WRI1, DGAT and oleosin polypeptides from two T-DNAs. Carbon and energy contents increased in the HO plants and increased even further in the SDP1 and LEC2 plants relative to wild-type (p. 203). Leaves of the HO plants had significantly increased nitrogen and protein contents relative to the corresponding leaves in the wild type plants (p. 206). LEC2 and SDP1 plants exhibited increased TAG accumulation compared to the HO plants, and increased leaf carbon, nitrogen and soluble protein contents relative to wild-type (p. 206, Tab. 9). Example 5 shows expression of WRI1, DGAT and oleosin in monocot Sorghum bicolor plants resulted in relatively high level of total fatty acids (TFA) and low levels of TAG. Example Trifolium repens (clover), Medicago sativa (alfalfa) and Medicago truncatula (barrel medic) was increased by expressing WRI1, DGAT and oleosin in vegetative parts. In Example 7, TAG accumulation in plastidial glycerol-3-phosphate acyltransferase (GPAT) mutant of Arabidopsis thaliana and GPAT RNAi gene silencing mutant, in combination with the expression of WRI1, DGAT and oleosin, is expected to increase in vegetative parts of A. thaliana. In Example 8, co-expression of the A. thaliana FATA2 thioesterase or silencing of the endogenous SDP1 TAG lipase in combination with AtWRI1 and AtDGAT1 expression each resulted in further elevated TAG levels compared to expression of AtWRI1 and AtDGAT1 in the absence of both of the thioesterase gene and the SDP1-silencing gene, while the greatest TAG yields were obtained by combining all four chimeric genes.
The claimed invention lacks adequate written description for the following reasons. Claim 38, (iii) and (iv), recites an increased TAG and protein content in the transgenic plant, however, there is insufficient written description as to the structures of the genes that produces the TAG and protein content increase. The working examples include an RNAi molecule of the SDP1 lipase gene to increase TAG content and the expression of oleosin polypeptides (Example 2), or functionally equivalent lipid droplet associated proteins (LDAP) (Example 11), to increase soluble protein content. The specification states that oleosin provides the “packaging” of TAG (p. 199) and protects from TAG breakdown (p. 251), and increased TAG is obtained by silencing of the SDP1 lipase gene or by overexpressing the LEC2 gene in addition to the overexpression of WRI1 and DGAT. No other method is disclosed. Applicant does not adequately disclose 
To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. In this case, there is a single disclosed combination of genes, which when over-expressed in plants, results in increased nitrogen and soluble protein in plants expressing those genes, compared to wild-type plants. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics of at least the four embodiments utilized in the claimed method, the specification does not provide adequate written description of the claimed genus.
	Applicant traverses primarily that the expression of an exogenous oleosin gene is not required, and only one of the three working examples includes an RNAi molecule targeting the SDP1 lipase gene. With regard to claims 41, 52 and 56, Applicant further traverses that the down regulation of polypeptides involved in catabolism is supported, and expression of an exogenous oleosin gene is not required.
	Applicant’s traversals have been considered but are unpersuasive for the following reasons. With regard to the lack of an oleosin recitation, in Example 11, Applicant states “the inventors concluded that the oil bodies in the leaf tissue were not completely protected from TAG breakdown because of inadequate production of Oleosin protein when encoded by the T-DNA in pJP3502. To improve stable N. tabacum, Example 5 states that reduction in TAG lipase is necessary to increase TAG level in monocot S. bicolor. The scope of the claims encompasses both monocot and dicot plants. Applicant’s traversal that the down regulation of polypeptides involved in catabolism is supported by the specification is unpersuasive because this is merely a conclusory statement without supporting evidence. RNAi of SDP1 is not representative of the genus of “genetic modification[s] which down-regulates endogenous production and/or activity of a polypeptide involved in the catabolism of triacylglycerols (TAG) in the plant”, as genes involved in catabolism of TAG are not adequately described. Applicant’s traversal with regard to oleosin is unpersuasive because the specification does not disclose the sequence encoding oleosin as “a genetic modification which down-regulates endogenous production and/or activity of a polypeptide involved in the catabolism of triacylglycerols (TAG) in the plant”. It should be noted that if only the expression of WRI1 and DGAT are required to increase TAG and soluble protein content, the claims .
Claim Rejections - 35 USC § 102
4. 	Claims 38, 39, 41-44, 46-50, 52-57, 59 and 60 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vanhercke et al. (US 20130247451 (Applicant’s IDS)).
	Vanhercke teaches a method for producing a feedstuff by expressing in a transgenic plant a first exogenous polynucleotide encoding WRI1, a second exogenous polynucleotide encoding DGAT1, a third exogenous polynucleotide encoding an oleosin protein, and fourth exogenous polynucleotide encoding a silencing RNA molecule which reduces or down-regulates the expression of an endogenous SDP1 lipase gene and increase TAG content, and admixing the transgenic plant with at least one other ingredient of the feedstuff ([1328], [0216], [1048]). The feedstuff is silage or hay [1337]. The transgenic plant is harvested when senescence has started, which is indicated by 
	Applicant traverses primarily that leaves obtained 49 days after sowing (DAS) do not have a soluble protein content which is at least 50% greater than the corresponding wild-type leaf, and that only leaves obtained 69 DAS have the claimed soluble protein content. Applicant further traverses that Vanhercke teaches harvesting between about 
	Applicant’s traversals have been considered but are deemed unpersuasive for the following reasons. Applicant is arguing limitations not present in the claims. None of the claims recites harvesting on day 69. Only claims 48 and 59 recite “harvesting the plant at about the time senescence of the transgenic plant begins”, which is taught as Vanhercke. Vanhercke states “Yellow-green leaves which were beginning to senesce typically contained a higher oil content compared to younger green leaves” [1480]. Thus, the yellow green leaves of Vanhercke would inherently have the claimed protein level. Applicant’s traversal with regard to harvesting time is unpersuasive because the harvesting period of Vanhercke encompasses Applicant’s harvesting time. Moreover, one skilled in the art would have at once envisaged harvesting at senescence due the higher oil content of yellow-green senescing leaves. A disclosure that allows one skilled in the art to “at once envisage each member of [a] limited class” describes each member of the class “as if [the reference] had drawn each structural formula or had written each name.” In re Petering, 301 F.2d 676, 681-82, 133 USPQ 275, 280 (CCPA 1962). Accordingly, the rejection is maintained.
5. 	Claims 38-44 and 46-60 are rejected under 35 U.S.C. 103 as being unpatentable over Vanhercke et al. (US 20130247451 (Applicant’s IDS)). The teachings of Vanhercke have been discussed above as applied to claims 38, 39, 41-44, 46-50, 52-57, 59 and 60. 
Vanhercke further teaches harvesting at least 1000 plants or parts in the feedstuff ([0015], claim 7). Vanhercke additionally teaches providing multiple polynucleotides as a contiguous single molecule on a single T-DNA, which upon Agrobacterium transformation, would cause insertion of the polynucleotides at the same chromosomal location in the plant genome ([0223], [0015], [1171], [1213]).  
Vanhercke does not teach 1500 plants or parts in the feedstuff.
It would have been prima facie obvious at the time of filing to utilize large quantities of the plants or parts in the feedstuff to maximize the amount of transgenic plants or parts in the feedstuff to increase its nutritional value. The choice between at least 1000 or 1500 is a matter of design choice without any surprising or unexpected results. Because Vanhercke teaches that multiple polynucleotides are provided as a contiguous single molecule on a single T-DNA, Agrobacterium transformation of the contiguous single molecule would subsequently cause insertion of at least the first and second exogenous polynucleotides (WRI1 and DGAT1) at the same chromosomal location in the plant genome. Accordingly, one skilled in the art would have motivated to produce the claimed invention with a reasonable expectation of success.
	Applicant traversals are as presented above for the 35 USC 102(a)(1) rejection.
	Applicant’s traversals are unpersuasive for the reasons set forth above.
Conclusion
6. 	No claim is allowed. 
7. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG T BUI whose telephone number is (571)272-0793.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/PHUONG T BUI/Primary Examiner, Art Unit 1663